     Case: 1:18-cv-00969-PAB Doc #: 85 Filed: 05/05/20 1 of 7. PageID #: 3870




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO


 Ronald Lisan, M.D.,                                Case No. 1:18cv969

                                 Plaintiff,
                  -vs-                              JUDGE PAMELA A. BARKER


 Robert Wilkie,
 Secretary of the United                            MEMORANDUM OPINION AND
 States Department of Veteran                       ORDER
 Affairs,


                                 Defendant


          Currently pending is Plaintiff Ronald Lisan, M.D.’s Motion for Relief from Judgment and

Motion to Vacate Judgment Entry. (Doc. No. 82.) For the following reasons, Plaintiff’s Motion is

denied.

I.        Relevant Background

          On April 27, 2018, Plaintiff Ronald M. Lisan, M.D. (hereinafter “Plaintiff”) filed a Complaint

in this Court against Defendant Robert Wilkie, Secretary of the United States Department of Veteran

Affairs (hereinafter “Defendant”), asserting claims for (1) sex discrimination and hostile work

environment under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., (2) disability

discrimination, denial of reasonable accommodation, and hostile work environment under the

Rehabilitation Act of 1973, as amended, 29 U.S.C. 706, 791, et seq.; and (3) “reprisal/retaliation and

hostile work environment.” (Doc. No. 1.)

          After extensive discovery, Defendant moved for summary judgment with respect to all of

Plaintiff’s claims. (Doc. No. 29.) Plaintiff, represented by counsel, filed a Brief in Opposition, to
    Case: 1:18-cv-00969-PAB Doc #: 85 Filed: 05/05/20 2 of 7. PageID #: 3871




which Defendant replied. (Doc. Nos. 50, 56.) Both parties later obtained leave to file Sur-Replies.

(Doc. Nos. 63, 65.)

         On January 9, 2020, this Court issued a lengthy Memorandum Opinion & Order and Judgment

Entry, granting summary judgment in favor of the Defendant and dismissing the case. 1 (Doc. Nos.

73, 74.)

           On February 5, 2020, Plaintiff filed a Notice of Appeal to the Sixth Circuit. (Doc. No. 76.)

Thereafter, on March 6, 2020, Plaintiff filed a “Motion for Leave to File, instanter, Motion for Relief

from Judgment and Motion to Vacate Judgment Entry, and Memorandum in Support thereof, in

excess of page limit.” (Doc. No. 78.) On March 9, 2020, this Court granted Plaintiff’s Motion in

part, allowing him to file a Motion no longer than 25 pages in length. (Doc. No. 79.)

         Plaintiff filed his Motion for Relief from Judgment and to Vacate Judgment Entry on March

20, 2020. (Doc. No. 82.) After receiving an extension, Defendant filed a Brief in Opposition on

April 10, 2020. (Doc. No. 84.) Plaintiff did not file a Reply Brief.

II.      Standard of Review

         Plaintiff moves for relief from judgment under Federal Rules of Civil Procedure 60(b)(1) and

(6). (Doc. No. 82 at p. 5.) A court may provide relief under Rule 60(b)(1) in instances of “mistake,

inadvertence, surprise, or excusable neglect.” Fed. R. Civ. P. 60(b)(1). The Sixth Circuit has

explained that a motion for relief under Rule 60(b)(1) is intended to provide relief to a party in only




1
  As explained in the Court’s opinion, in his Brief in Opposition, Plaintiff stated that “the only claim of relief he is pursuing
is his retaliation claims arising out of his protected activities related to Reasonable Accommodation, Sex and Disability
Discrimination,” as set forth in Count III. (Doc. No. 50 at p. 1.) Accordingly, the Court found that Plaintiff abandoned
his sex discrimination, hostile work environment, disability discrimination, and denial of reasonable accommodation
claims and granted Defendant’s Motion for Summary Judgment with respect thereto. The only claim that Plaintiff
substantively addressed in his Brief in Opposition was his retaliation claim. The Court addressed this claim at length in
its January 9, 2020 Memorandum Opinion & Order and granted summary judgment in Defendant’s favor. (Doc. No. 73.)
                                                               2
 Case: 1:18-cv-00969-PAB Doc #: 85 Filed: 05/05/20 3 of 7. PageID #: 3872




two instances: “(1) when the party has made an excusable litigation mistake or an attorney in the

litigation has acted without authority, or (2) when the judge has made a substantive mistake of law or

fact in the final judgment or order.” Cacevic v. City of Hazel Park, 226 F.3d 483, 490 (6th Cir. 2000).

See also United States v. Rohner, 634 Fed. Appx. 495, 506 (6th Cir. Dec. 11, 2015). Therefore, a

“claim of legal error in the underlying judgment falls within the definition of mistake under Rule

60(b)(1).” United States v. Reyes, 307 F.3d 451, 456 (6th Cir. 2002) (citing Pierce v. United Mine

Workers of Am., Welfare & Ret. Fund for 1950 & 1974, 770 F.2d 449, 451 (6th Cir. 1985)).

       A court may apply Rule 60(b)(6) to provide relief under “any other reason that justifies relief.”

Fed. R. Civ. P. 60(b)(6).      A court's application of Rule 60(b)(6) requires “exceptional and

extraordinary circumstances” warranting relief in the absence of an appeal on the merits. Hopper v.

Euclid Manor Nursing Home, Inc., 867 F.2d 291, 294 (6th Cir. 1989). As the Sixth Circuit has

explained, Rule 60(b) does not afford litigants a second chance to convince the court to rule in his or

her favor by presenting new explanations, new legal theories, or proof. See Jinks v. Allied Signal,

Inc., 250 F.3d 381, 385 (6th Cir. 2001). See also Arsan v. Keller, 2019 WL 3494330 at * 12 (6th Cir.

Aug. 1, 2019).

       A district court generally lacks jurisdiction to hear a Rule 60(b) motion while an appeal is

pending. Post v. Bradshaw, 422 F.3d 419, 421 (6th Cir. 2005). However, the Sixth Circuit has

prescribed a procedure to be used when a Rule 60(b) motion is filed in the district court while an

appeal is pending in the court of appeals. See First National Bank of Salem, Ohio v. Hirsch, 535 F.2d

343 (6th Cir.1976). Under the procedures outlined in Hirsch, where a party wishes to file a Rule

60(b) motion but has already filed a notice of appeal:

       …the proper procedure is for him to file his motion in the [d]istrict [c]ourt. If that
       court indicates that it will grant the motion, the appellant should then make a motion

                                                  3
 Case: 1:18-cv-00969-PAB Doc #: 85 Filed: 05/05/20 4 of 7. PageID #: 3873




        to this court for a remand of the case in order that the [d]istrict [c]ourt may grant the
        motion....

Id. at 346. If the district court is not disposed to grant the motion, “the appeal will be considered in

regular course.” Id. The decision of whether to consider the post-judgment motion while an appeal

is pending is within the district court's discretion, and there is no error if the district court decides to

let the appeal run its course. Adkins v. Jeffreys, 327 Fed. Appx. 537, 539 (6th Cir. April 22, 2009)

(citing LSJ Investment Co. v. O.L.D., Inc., 167 F.3d 320, 324 (6th Cir.1999)). See also Huffman v.

Speedway, LLC, 621 Fed. Appx. 792, fn 2 (6th Cir. July 1, 2015); Bovee v. Coopers & Lybrand CPA,

272 F.3d 356, fn 1 (6th Cir. 2001).

III.    Analysis

        Plaintiff argues that he is entitled to relief from judgment because “the Court identified, and

considered, just one of the five adverse actions that comprise [his] retaliation claim.” (Doc. No. 82

at p. 7.) Specifically, Plaintiff argues that the Court only considered his 10-day suspension to be an

adverse employment action and improperly failed to consider the following additional adverse

actions: (1) denial of his request to return incrementally to his on-call duties upon returning from

FMLA leave; (2) solicitation of complaints against him from his co-workers; (3) the wrongful

issuance of no-contact orders which kept Plaintiff from communicating with his co-workers about

complaints that had been filed against him; and (4) his March 9, 2017 Written Admonishment. (Id.)

        The Court finds this argument to be without merit. While Plaintiff discussed the above actions

at various points in the Fact Section of his Brief in Opposition, the only “adverse employment action”

he identified and discussed in the Legal Analysis section of his Brief was his 10-day suspension.

(Doc. No. 50 at pp. 27-28.) Specifically, the entirety of Plaintiff’s legal analysis of this element of

his retaliation claim in his Brief in Opposition is as follows:

                                                     4
 Case: 1:18-cv-00969-PAB Doc #: 85 Filed: 05/05/20 5 of 7. PageID #: 3874




                              ADVERSE EMPLOYMENT ACTION

       Plaintiff was given a 10-day suspension without pay. Your Honor has held, citing
       White v. Burlington N. & Santa Fe Ry. Co., 364 F.3d 789 (6th Cir. 2004), (affirmed
       by the U.S. Sup. Ct., infra), "that only a three day period" of suspension without pay
       is an adverse employment action. Washington v. Marymount Hosp., Inc., 2010 U.S.
       Dist. LEXIS 9265, (U.S.D.C., N. Dist. of Ohio, Eastern Div., 2010 at *19-20) See
       also Rodgers v. Cty of Cleveland, 2006 U.S. Dist. LEXIS 60574 (U.S.D.C., N .Dist.
       of Ohio, Eastern Div., 2006) (Suspension without pay is an adverse employment
       action); Younger v. Ingersoll-Rand Co., 2013 U.S. Dist. LEXIS 170313 (U.S.D.C.,
       So. Dist. of Ohio, Western Division, 2013) (assessment of attendance points and zero-
       day suspension is an adverse employment action).

(Id.) In his Reply Brief, Defendant expressly noted that Plaintiff had only identified his 10-day

suspension as an adverse employment action and argued that Plaintiff had therefore abandoned all

other bases for his retaliation claim. (Doc. No. 56 at p. 1, fn 1.) Although Plaintiff was granted leave

to file (and did file) a Sur-Reply, he did not dispute Defendant’s argument nor did he identify anything

other than his 10-day suspension as an “adverse employment action” for purposes of his retaliation

claim. (Doc. No. 63.)

       A review of the briefing reveals that Plaintiff (who was represented by counsel) clearly and

unambiguously chose to base his retaliation claim on one adverse employment action--- his 10-day

suspension. The Court was not required to nonetheless hunt through Plaintiff’s Brief in Opposition

to identify additional possible adverse employment actions, and construct a legal analysis of such

adverse actions on Plaintiff’s behalf. To do so would have been inappropriate for any number of

reasons, including that it would have entirely deprived Defendant of notice and the opportunity to

respond.

       Here, the Court properly evaluated Plaintiff’s retaliation claim consistent with his briefing.

Plaintiff may not now, with the benefit of hindsight and new counsel, use Rule 60(b) to get a second

bite at the apple by presenting new explanations, new legal theories, or proof. See Jinks, 250 F.3d at

                                                   5
    Case: 1:18-cv-00969-PAB Doc #: 85 Filed: 05/05/20 6 of 7. PageID #: 3875




385; Arsan, 2019 WL 3494330 at * 12. Nor is the fact that Plaintiff is unhappy with the Court’s

decision indicative of either a “mistake” or “exceptional circumstances” warranting relief under Rule

60(b)(1) or (6).

         Plaintiff next claims that he is entitled to relief from judgment because this Court failed to

construe inferences in his favor, failed to consider evidence he submitted, and inappropriately made

credibility determinations. (Doc. No. 82.) The Court rejects these arguments. The Court fully

considered the evidence, drawing all inferences in Plaintiff’s favor. 2 Indeed, the Court expressly

acknowledged the evidence cited by Plaintiff in his briefing, including evidence that Dr. Raphaely

was biased against him, solicited nurses to submit false sexual harassment allegations against him,

and tried to “run him out of her department.” See, e.g., Doc. No. 73 at p. 35. The Court concluded,

however, as follows:

         Even if the Court were to assume that all of the above allegations are true, it is
         nonetheless undisputed that Plaintiff intentionally violated the no contact order when
         he entered an operating room on March 8, 2017 and spoke to Ms. Bonfili regarding
         the possibility of resolving her sexual harassment claims, when he was not assigned
         to that operating room and a patient was undergoing surgery at the time. While
         Plaintiff disagrees with the VA Policy that prohibited him from contacting his accusers
         to attempt to resolve their allegations, Plaintiff cites no law that would support the
         argument that he was somehow immunized from intentionally violating that Policy.




2
  Throughout his Motion for Relief, Plaintiff routinely mischaracterizes the Court’s January 9, 2020 Memorandum
Opinion & Order. For example, Plaintiff argues that “the Court impermissibly determined that Raphaely’s claim—that
full on-call duty was an essential job function of an anesthesiologist at the VA—was legitimate, and that the VA was
therefore justified in denying Plaintiff’s request to return gradually to full on-call duty.” (Doc. No. 82 at p. 21.) The
Court found no such thing. Plaintiff abandoned his disability discrimination and denial of reasonable accommodation
claims and, further, did not argue in his Brief in Opposition that the denial of his request to return incrementally to his
on-call duties upon returning from FMLA leave was an “adverse employment action.” Thus, the Court did not address
the “legitimacy” of Dr. Raphael’s assertion that full on-call duties were an essential job function of Plaintiff’s position.
Indeed, Plaintiff’s only citation to the Court’s “determination” with respect to this issue is a footnote in the Court’s
recitation of the facts. (Id. citing Doc. No. 73 at p. 3, fn 2.)
                                                             6
    Case: 1:18-cv-00969-PAB Doc #: 85 Filed: 05/05/20 7 of 7. PageID #: 3876




(Id. at p. 36.) 3 Plaintiff still fails to cite any law that addresses the impact of his intentional violation

of the VA’s sexual harassment policy on his retaliation claim. Indeed, at no point in his Motion for

Relief from Judgment does Plaintiff even acknowledge the events of March 8, 2017, despite the fact

that this incident formed the basis of his 10-day suspension.

        Accordingly, Plaintiff’s arguments that the Court failed to properly and fully consider the

evidence, are without merit and rejected.

IV.     Conclusion

        For all the reasons set forth above, Plaintiff’s Motion for Relief from Judgment and Motion

to Vacate Judgment Entry (Doc. No. 82) is DENIED.

        IT IS SO ORDERED



                                                                s/Pamela A. Barker
                                                               PAMELA A. BARKER
Date: May 5, 2020                                              U. S. DISTRICT JUDGE




3
 In finding that it was undisputed that Plaintiff entered the operating room with Ms. Bonfili on March 8, 2017 and spoke
with her about her sexual harassment allegations in contravention of VA policy, the Court relied on Plaintiff’s own
deposition testimony. (Doc. No. 73 at pp. 10-11, 27-28, 32, 35-36.) Indeed, the Court relied heavily on Plaintiff’s
deposition testimony throughout the decision. (Id.) Thus, Plaintiff’s argument that this Court only considered the
evidence cited by Defendant, is without merit and rejected.
                                                           7
